DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 12/7/21 (hereinafter “amendment”) has been accepted and entered. Accordingly, claims 1-26 are amended. 

Claim Rejections - 35 USC § 112
The rejection of claims 1-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn as a result of the amendment.

Allowable Subject Matter
Claims 1-26 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of: 
“a method of generating a signal indicating a condition suitable for formation of slipperiness on a roadway, the method comprising: 
using an infrared (IR) radiation source to emit IR radiation in a direction of at least one reference surface arranged in or on the roadway or arranged in or on a location adjacent to the roadway; 
receiving, by a road condition sensor, backscattered IR radiation from the at least one reference surface, the road condition sensor being oriented relative to the at least one reference surface to capture IR radiation backscattered from the at least one reference surface; 
 evaluating the backscattered IR radiation from the at least one reference surface to detect a slippery condition on the at least one reference surface; and 

 wherein the slippery condition forms on the at least one reference surface before the slippery condition forms on the roadway, and 
wherein the at least one reference surface is comprised of a roughened surface texture and is formed of a material different from a material forming the roadway” as recited in claim 1 and similarly recited in independent claim 14. Claims 2-13 and 15-26 are allowed on the basis of their dependency.  
With respect to claim 17, the best prior art, Frant, discloses a method of generating a signal indicating the imminent formation of slipperiness on a roadway before it emerges on the roadway (col. 1, ll. 15-22 “means are provided to warn drivers of vehicles about dangerous or slippery bridges, approaches thereto, ramps, curves, hills and the like or stretches of roadway due to icing conditions or weather conditions likely to cause icing by warning signs responsive to local temperature and dew-point conditions or, alternatively, to modified means applicable to airplanes, etc. which activate de-icing equipment even before ice actually begins to form”), 
wherein radiation reflected from the roadway, or from a location adjacent to the roadway, is evaluated (col. 1, ll. 30-57 “The polished metal surface 10 of the thermoelectric cooler 11 is adapted to receive a beam of light from light source 12, which can be visible light, ultraviolet light or infrared light . . . reflected light from surface 10 . . . activates . . . photocell 14 . . . polished metal surface 10 . . . in contact with or in or close to a bridge, road surface, etc . . . the warning device or signal 30 which when activated visibly indicates icing conditions or conditions conducive to icing.”)
which radiation emanates from at least one reference surface arranged in or on the roadway or the adjacent location, which is formed by a material different from the road surface material (ll. 45-50 “polished metal surface”)
which is selected from a material on which the slipperiness forms earlier than on the road surface material and wherein the signal is emitted when the evaluation shows that slipperiness has formed on the reference surface. 
(col. 1-2 “activate de-icing equipment before ice actually begins to form . . . visibly indicates icing conditions or conditions conducive to icing . . . the dew-point of the atmosphere is compared with the road temperature is 28 ° F., the air temperature is 34° F and the relative humidity is 92 % , ice can be forming on the road under these conditions. Dew-point measurement shows the dew-point to be 30° F. Since the dewpoint temperature is higher than the roadway the warning signal or the de-icing will be actuated. However, a device which measures humidity cannot anticipate a change in humidity from contact with a colder surface. The present system is especially designed and suited for highway use and is capable of anticipating icing conditions”) 
However Frant operates in a fundamentally different manner than the above cited amended limitations of claim 1, wherein Frant requires a smooth, untextured polished surface (10, FIG. 1; col. 1 “polished metal surface 10”) in order to produce a specular reflection capable of being accurately detected by detector 12, FIG. 1. The claimed invention requires a different type of reflective surface and a different detection mechanism based on diffuse reflection due to non-specular “backscattered” infrared reflection from a “roughened textured surface” (i.e., claim 1 “receiving, by a road condition sensor, backscattered IR radiation from the at least one reference surface . . . reference surface is comprised of a roughened surface texture”) wherein the output detection signal used to evaluate whether a slippery condition forms is required to be “backscattered IR radiation”. 
Accordingly, one of ordinary skill in the art at the time the invention was made would not modify the structure of Frant to arrive at the claimed invention since these are opposite and mutually exclusive types of emission, reflection and detection.  In addition, there was no other prior art reference that taught, disclosed or suggested this feature, nor is there any reason to modify or combine prior art references in the manner recited in claims 1 and 14 absent the applicant's disclosure. This is due in part to the difficulty in detecting backscattered IR radiation, rather than specularly reflected radiation, which generally has higher SNR over longer distance, in an active detection system with a standoff receiver such as element 1 in FIG. 1. See also Spec. ¶23 “road condition sensor or street condition sensor 1 next to a roadway of a road or next to a road 2 . . . road condition sensor 1 is mounted on a mast 4 above the road surface, e.g. at a height of 5 to 8 metres above the road surface . . . the road condition sensor has an IR transmitter 
In addition, it is important to note that the specification defines “slipperiness” as occurring “in the absence of precipitation . . . Slipperiness, in particular so-called slippery frost, or the formation of a layer of ice or the growth of ice crystals on a cooled surface, is caused by the phase transition from water vapour condensed from moist air to solid matter. In contrast to the formation of ice by freezing surface water, no precipitation event must have preceded this process”. Spec ¶2. 
Furthermore, the specification indicates “in the preferred procedure with an IR backscatter measurement, the road condition sensor 1 is focused in such a way that it essentially only receives the IR radiation emanating from the reference surface”).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Prior Art
U.S. Patent 5218206 to Schmitt is cited to disclose:
(12) Due to an optic filter 13 attached at the output of source 11 (for example, a longpass edge filter or interference filter) the radiation spectrum can already be preselected. This prevents unacceptably intensive heating of the illuminated roadway surface 40 due to radiation from source 11. The spectral pre-selection can also be accomplished by way of a reflective coating (for example, IR reflective).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667